Citation Nr: 0719516	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an anxiety/major 
depressive disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from August 1966 to August 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that after the May 2005 statement of the case 
(SOC), the veteran submitted an amended letter from Dr. J, 
dated July 2005.  The RO did not consider this letter in a 
supplemental statement of the case.  As this appeal is 
remanded to the RO, there is no further action on this matter 
required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the veteran states that his 
anxiety/depressive disorder is due to his military service.  
In statements to the VA, the veteran contends that his 
current psychiatric condition is due to the stress he 
experienced because of his family situation while serving in 
the military.  He states that he also experiences guilt due 
to the fact that he was not sent to Vietnam.

Service records reflect that the veteran applied for a 
hardship discharge from service; specifically, records 
reflect that the veteran's mother had various medical 
problems and was troubled by his military service.  
Additionally, the veteran indicated that he had several 
younger siblings at home, that his father had been in a car 
accident, and that he was needed at home to support his 
family financially.  The veteran was denied a hardship 
discharge.  The veteran was assigned a permissive 
reassignment.  The veteran's separation examination does not 
show a psychological condition.

After service, 2003 private and VA treatment records show 
diagnoses of anxiety disorder, depressive disorder, and 
bipolar disorder.

In letters from Dr. J, he stated that the veteran had a 
diagnosis of major depression, recurrent.  Dr. J. stated that 
the veteran had no psychiatric treatment or symptoms prior to 
entering active military duty and that the psychiatric 
symptoms are the direct result of experiences encountered 
while on military duty.  In a March 2004 letter, L.A., a 
Licensed Professional Counselor, and B.F., a clinical 
psychologist, stated that the veteran had identified various 
stressors related to his time in the military, including 
unresolved guilty feelings and troubled memories.  

In the present claim, the veteran has claimed, and the 
service records reflect, that his family experienced 
difficulties while he was in service, which caused him 
stress.  There are also two opinions of record showing that 
the veteran's stress in service contributed to his current 
psychiatric diagnoses.  However, there is not a medical 
opinion, which includes a review of the service records, 
showing if the current condition is related to service.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but was not notified of the 
criteria for establishing a disability rating or effective 
date of award.  Since the case is being remanded, there is 
the opportunity to correct these notice deficiencies

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002). See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination. The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should state, after a review of 
the claims file, if any current 
psychiatric condition is due to any 
condition of service, to include any 
stress incurred due to family stressors 
and guilt.  The examiner is asked to 
express his opinion as to this question in 
terms of whether it is it more likely, at 
least as likely as not (a 50 percent 
probability), or unlikely that the current 
psychiatric condition is related to 
service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
section 3.655.  He should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




